Appeals by defendant: (1) from a judgment of the County Court, Kings County, rendered March 11, 1957, after a jury trial, convicting him of robbery in the first degree, grand larceny in the second degree, and assault in the second degree and sentencing him, as a second felony offender, to serve a term of 15 to 30 years; and (2) from an order of the same court, dated March 16, 1961, and made in a coram nobis proceeding thereafter instituted, which denied his application, after a hearing, to vacate the above judgment of conviction. Judgment and order affirmed. No opinion. Nolan, P. J., Ughetta, Christ, Pette and Brennan, JJ., concur.